DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            This is in response to IDS filed on 2/10/2021 and amendment filed on 7/20/2020 in which claims 1-10 are cancelled and claims 11-25 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-4, 8-12, 5-7 and 13-15 respectively.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 was filed after the mailing date of the Notice of Allowance on 1/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closet prior arts of Kang (US 20130223548 A1) discloses in paragraphs 0121, 0066  “transformation for a matrix selected in a codebook which is a set of matrices”…… .”be sent to each antenna port p....or ....a specific antenna”. However, Kang differs from the instant claims in that it does not disclose that apply, to each transformed symbol from the plurality of transformed symbols, a precode matrix selected from the codebook of unitary matrices, to produce a 
The cited references fail to anticipate or render obvious the above limitations in combination with all the recited limitations of claims 11 and 15 obvious, over any of the prior art of record, alone or in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633